Citation Nr: 1146976	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  10-33 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for residuals of a head injury.  

2.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for dizziness, diagnosed as vertigo, to include as secondary to residuals of a head injury.  

3.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a bilateral eye disability, to include as secondary to residuals of a head injury.  

4.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as nerves, to include as secondary to residuals of a head injury.  

5.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for bilateral hearing loss, to include as secondary to residuals of a head injury.  

6.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a neck disorder, to include as secondary to residuals of a head injury.  

7.  Entitlement to service connection for residuals of a head injury.  

8.  Entitlement to service connection for dizziness, diagnosed as vertigo, to include as secondary to residuals of a head injury.  

9.  Entitlement to service connection for a bilateral eye disorder, to include as secondary to residuals of a head injury.  

10. Entitlement to service connection for an acquired psychiatric disorder, claimed as nerves, to include as secondary to residuals of a head injury.  

11. Entitlement to service connection for bilateral hearing loss, to include as secondary to residuals of a head injury.  

12.  Entitlement to service connection for a neck disorder, to include as secondary to residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to July 1945.

This matter is on appeal from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified before a Decision Review Officer (DRO) in April 2011 and before the undersigned Veterans Law Judge in October 2011.  Transcripts of the hearings are of record.

As a procedural matter, the Board notes that in June 2011, the Veteran submitted a number of records in support of his claim that were received after the last RO review and did not include a waiver.  The newly submitted evidence includes some service treatment records from 1943 as well as a copy of a VA examination report from April 2010.  However, this evidence was previously considered by the RO.  The new evidence also includes a statement from a private physician from May 2011 indicating that the Veteran has nerve damage in the cervical spine region that was the result of active duty, which is substantially duplicative of prior statements made by this physician that were previously considered.  Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In a September 2006 decision, the RO denied service connection for an acquired psychiatric disorder and bilateral eye disorder on the basis that they were not related to active duty service or to a service-connected disability; and, the Veteran did not appeal the decision.    

2.  In a May 2008 decision, the Board denied service connection for residuals of a head injury, bilateral hearing loss, dizziness and neck disorder, on the basis that a head injury was not shown in service, and the remaining issues were not related to a service-connected disability.  

3. The evidence added to the record the September 2006 RO decision and the May 2008 Board decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claims of service connection for residuals of a head injury, dizziness, bilateral hearing loss, bilateral eye disorder, neck disorder and acquired psychiatric disorder.  

4.  Residuals of a head injury, a bilateral eye disorder and an acquired psychiatric disorder were not shown during active duty service and are not currently shown.  

5.  Dizziness, diagnosed as vertigo, bilateral hearing loss, and a neck disorder were not shown during active duty service or for many years after and are unrelated to service or to a service-connected disability.  


CONCLUSIONS OF LAW

1. The September 2006 RO decision that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder and bilateral eye disorder, to include as secondary to a service-connected disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

2. The May 2008 Board decision that denied the Veteran's claim of entitlement to service connection for residuals of a head injury, as well as for dizziness, a neck disorder and bilateral hearing loss, to include as secondary to a service-connected disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

 3.  The evidence received subsequent to the May 2008 Board decision is new and material and the requirements to reopen the claim for entitlement to service connection for residuals of a head injury have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

4.  The evidence received subsequent to the May 2008 Board decision is new and material and the requirements to reopen the claim for entitlement to service connection for dizziness, diagnosed as vertigo, to include as secondary to residuals of a head injury, have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

5.  The evidence received subsequent to the September 2006 RO decision is new and material and the requirements to reopen the claim for entitlement to service connection for a bilateral eye disability, to include as secondary to residuals of a head injury, have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

6.  The evidence received subsequent to the September 2006 RO decision is new and material and the requirements to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to residuals of a head injury, have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

7.  The evidence received subsequent to the May 2008 Board decision is new and material and the requirements to reopen the claim for entitlement to service connection for bilateral hearing loss, to include as secondary to residuals of a head injury, have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

8.  The evidence received subsequent to the May 2008 Board decision is new and material and the requirements to reopen the claim for entitlement to service connection for a neck disorder, to include as secondary to residuals of a head injury, have been met. 38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

9.  Residuals of a head injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2011). 

10.  Dizziness, diagnosed as vertigo, was not incurred in or aggravated by service, nor is it proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2011).

11.  A bilateral eye disorder was not incurred in or aggravated by service, nor is it proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2011). 

12.  An acquired psychiatric disorder was not incurred in or aggravated by active service, may not be presumed related to service, nor is it proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).
 
13.  Bilateral hearing loss was not incurred in or aggravated by active service, may not be presumed related to service, nor is it proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


14.  A neck disorder was not incurred in or aggravated by service, nor is it proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

This notice letter was not Kent compliant, as the Veteran was not informed of the basis for the last final denial of the claims.  The Board stresses that the mere statement that the Veteran's claim "was previously denied because service connection . . . has not been established" does not inform him of what evidence would be material in order to reopen his claim.  However, for the reasons stated below, the claims are being reopened.  As such, this notice defect does not prejudice the Veteran in this case and the claims may be adjudicated without the need for a corrected notice letter.  

With respect to the Dingess requirements, in that same April 2009 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran submitted statements from a private treating physician that are relevant to the claims.  He was also provided the opportunity to provide oral testimony in support of his appeal.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Additionally, as noted, the Veteran was provided an opportunity to set forth his contentions during the hearing before a DRO in April 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, the DRO identified issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the cause of his claimed head injury (T. at 3-7), and how he has also experienced secondary disorders resulting from that head injury (T. at 10-22).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, a VA opinion with respect to the Veteran's head injury claim was obtained in April 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's service treatment records, post-treatment records and the statements of the appellant.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

With regard to the remaining claims on appeal, VA opinions were not obtained to determine the nature and etiology of these disorders.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In deciding whether to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required).

In this case, the evidence does not indicate that any of the claimed disorders were evident during active duty service.  Moreover, the Veteran is not service-connected for any disability to which his claimed disorders could be linked.  Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication related to his neck, psychiatric, hearing, eye disorders or to his vertigo.  Therefore, VA examinations or opinions are not required in those cases. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim / claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In January 2009, the Veteran submitted a claim seeking entitlement to service connection for residuals of a head injury following an incident that he claims occurred during active duty.  He is also claiming entitlement to service connection for dizziness, a bilateral eye disorder, bilateral hearing loss, neck disorder and an acquired psychiatric disorder, all as a secondary result of his head injury.  

The RO previously denied these claims in September 2006 on the basis that residuals of a head injury were not clinically diagnosed and, this being the case, there was no basis for service connection relating to his other claimed disorders.  The Veteran did not appeal his claims for an acquired psychiatric disorder and a bilateral eye disorder, nor did he submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision on the psychiatric disorder and eye disorder claims became final one year later.

While the Veteran did appeal the remaining claims, they were ultimately denied in a May 2008 Board decision.  There, the Board noted that a head injury was not shown to have occurred in service, and none of the remaining disorders were shown to be related to a head injury or to active duty service.  Additionally, while Veteran was advised of the Board's decision, he did not initiate an appeal to the United States Court of Appeals for Veterans Claims.  Thus, the May 2008 Board decision represents the last final denial of the remaining claims. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100.

However, since the time of the last final denial of these claims, the Veteran has submitted new and material evidence regarding his claimed head injury.  On the basis of this new evidence, the Board determines that the claims should be reopened.  Specifically, the evidence now includes a number of statements from a private treating physician addressing some of the claimed disorders.  For example, in January 2008, this private physician noted the Veteran's episodes of dizziness and vertigo resulted from inner ear pathology that was, in his opinion, "post-traumatic in nature and a consequence of an injury the patient suffered while in the [A]rmy."  This same physician substantially reiterated this opinion in subsequent statements from January 2009, April 2010 and May 2011.  

It does not appear that this private physician had the benefit of reviewing the Veteran's service treatment records when concluding that he incurred a traumatic head injury in service.  Nevertheless, as noted above, for purposes of reopening a previously denied claim, the Board must presume the credibility of the new evidence.  Justus, 3 Vet. App. at 510.  Therefore, as new and material evidence has been submitted regarding the Veteran's claims related to a head injury and dizziness, these claims are reopened.  

Next, with regard to the remaining claims that have been previously denied, namely entitlement to service connection for bilateral hearing loss, an acquired psychiatric disorder, bilateral eye disorder and neck disorder, the Board also concludes that these claims should be opened as well.  

Specifically, throughout the development of the head injury claim, these remaining issues on appeal have been primarily considered as potentially secondary disorders that may be service-connected under 38 C.F.R. § 3.310.  The Court has recently stated that if the condition for which VA benefits are sought is not directly associated with service, but information obtained during the processing of the claim reasonably indicates that the cause of the condition is a disease or other disability that may be associated with service, "the Secretary generally must investigate whether the causal disease or disability is related to service, in order to determine whether the claimed condition is related secondarily to service." See DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  Thus, the reopening the underlying claim for service connection for a head injury would therefore trigger the reopening of the claims argued to be secondarily related to the head injury.

Therefore, as the claim for residuals of head injury has been reopened, the Board now concludes that VA's duty to assist has been triggered to also consider these claims and develop them as it deems necessary.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (discussing claims that are "inextricably intertwined").

In conclusion, the Board has concluded that new and material evidence has been submitted, and the claims are reopened.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Also, in the context of disorders such as psychosis and hearing loss, these disorders may also be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

As noted above, the Veteran is claiming entitlement to service connection for residuals of a head injury that occurred during active duty service.  He has also claimed entitlement to service connection for dizziness, bilateral hearing loss, a bilateral eye disorder, a neck disorder and an acquired psychiatric disorder as a result of his head injury.  However, in cases such as the one here, the Board is also obligated to consider entitlement on a direct basis as well as a secondary basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Service Connection on a Direct Basis

The Board first addresses entitlement to service connection for all disorders on a direct basis.  Here, the Veteran asserts that he suffered a head injury in September 1943 after being thrown in the air by four other men during training.  That he was involved in this incident is well documented in the service treatment records, as he also received prolonged treatment for a left arm fracture.  The treatment records from active duty do not indicate treatment or even complaints of a head injury.  

Specifically, the service treatment records indicate that the Veteran "accidentally fell on his left hand and arm" on September 6, 1943.  His progress was reviewed on almost a daily basis throughout that September, but there is no indication in these treatment notes that he hit his head, or that he was complaining of trauma related head pain.  There is one treatment note from April 1942 that noted complaints of a headache.  However, this appears related to an episode of jaundice and, in any event, occurred over a year prior to his accident. 

Additionally, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to an eye disorder, neck disorder, hearing loss, psychiatric disorder or episodes of dizziness, nor is there evidence of any symptoms reasonably attributed thereto.  Of particular significance, a separation physical examination conducted in July 1945 did not reveal symptoms related to any of these disorders.  Specifically, at the time of that examination, there were no observed eye or ear abnormalities, no psychiatric disorders and no complaints of dizziness.  Moreover, a non-audiometric evaluation of the Veteran's hearing was also normal, and the only musculoskeletal disorder observed was the residuals from his fractured left arm.  Therefore, based on this evidence, none of the claimed disorders were noted in service.

Next, post-service evidence does not reflect symptomatology related to any of these disorders for many years after he left active duty.  Specifically, the first indication of a head injury was not until he filed his previously denied claim in April 2006.  As for the remaining disorders, none were noted before 1986.  For example, the first complaints of dizziness were not until June 1987, where he complained of occasional positional dizziness, which subsequent evaluations diagnosed as related to vertigo.  

Similarly, the Veteran did not complain of an eye disorder until December 1986, where he complained of excessive blinking since service, although he also stated that he had seen several ophthalmologists without any results.  The first indication of bilateral hearing loss was not until January 1987, where he complained of a hearing problem.  However, the first actual diagnosis of sensorineural hearing loss for purposes of 38 C.F.R. § 3.385 was not until March 1999, where he was his tonal thresholds were in excess of 45 dB at all frequencies.  

Additionally, the Veteran did not complain of neck symptoms until April 2002, where he stated that it had been worsening more recently.  Finally, while the evidence does not indicate that he has ever been diagnosed with an actual psychiatric disorder, the evidence does indicate that he noted having a "history of being nervous" since serving on active duty.  

The Board emphasizes that bilateral hearing loss, dizziness, and neck disorder were not noted in the record until at least 41 years after the Veteran left active duty in 1945.  The Veteran does not necessarily argue to the contrary.  Therefore, a continuity of symptomatology has not been established for any of the claimed disorders based on the clinical evidence.  

As an additional matter, given that the Veteran's hearing loss was not manifest for VA purposes until 1999, service connection for this disorder on a presumptive basis is not warranted as it was not shown within one year of leaving active duty.  38 C.F.R. §§ 3.307, 3.309.   There is also no evidence that the Veteran has ever been diagnosed with a psychosis.  

In making this conclusion, the Board has also considered the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  He certainly competent to attest to experiencing symptoms such as dizziness, diminished hearing, visual disturbances, neck pain, and nervousness.  However, he is not necessarily competent diagnose disorders, e.g. vertigo or degenerative joint disease, as they are not disorders that may be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")

Nevertheless, even if his testimony were deemed wholly competent, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

First, as noted above, the Board emphasizes the multi-year gap between discharge from active duty service (1945) and initial reported symptoms related to any of these disorders in 1986 (approximately a 41-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Next, and of significant import, the Veteran has been particularly diligent in his pursuit for VA benefits related to other disabilities since leaving active duty.  For example, he has been service-connected for residuals of his left arm fracture since 1965.  He has also submitted numerous claims since that time, seeking an increased rating for this disability.  Additionally, the Veteran has pursued a claim for benefits related to residuals of a burn injury to his neck and shoulder for approximately 50 years before it was ultimately granted in 2009.  However, despite the fact that the Veteran has been so persistent in those claims, he never raised the issue of a head injury or any of the claimed residuals that may have resulted thereafter until very recently.  This causes the Board to seriously question the veracity of the Veteran's assertions of continuity of symptomatology.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

Indeed, had he suffered an in-service head injury as he described, with the resulting residual symptoms, the Board is perplexed as to why the Veteran waited so long to pursue a claim for benefits.  He was clearly aware of the benefits system.  He also displayed an obvious understanding of how to initiate claims and had no hesitancy in doing so.  Such undermines his assertion that he has long-suffered from the residuals of a head injury.  Indeed, the Board finds no basis for accepting his claim of even suffering a head injury.

Therefore, coupled together with his personal testimony, which the undersigned found vague, the Board has weighed the Veteran's statements as to continuity of symptomatology against his failure to mention these any of these disorders when seeking benefits for other disabilities and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Continuity of symptomatology related to bilateral hearing loss, a neck disorder and dizziness has not here been established, either through the competent evidence or through his statements.

Next, with regard to the Veteran's claims for a psychiatric disorder or eye disorder, the post-service treatment records do not reflect that these have been diagnosed as chronic disabilities.  To the contrary, the Veteran's eye disorder has been manifested only by complaints of excessive blinking, but there has never been an underlying diagnosis that is causing these complaints.  Moreover, while the Veteran has complained of "nerves," he has also not been diagnosed with a chronic psychiatric disorder that has been the cause of his complaints.  

Additionally, regarding the Veteran's claim for residuals of a head injury, the Board specifically notes the findings of a VA examiner in April 2010.  At that time, he stated that he was thrown into the air and landed on his left wrist, as well as the left side of his head, and has since he developed episodes of dizziness and some hearing loss in his left ear.  However, an examination of the Veteran head did not indicate any signs of trauma.  The examiner noted that a skull series was completely normal.  Focus was also given to the examiner's observation that the Veteran embellished his symptoms when being tested.  Moreover, after reviewing the evidence, the examiner "found no evidence of a head injury in 1943."  The VA examiner stated that he was unable to diagnose any residuals of a prior head injury.  In other words, there was no evidence to support the Veteran's allegation of suffering a head injury.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  Moreover, there is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

The record also includes statements by a private physician from January 2008 and January 2009, who concluded that the Veteran's dizziness was post-traumatic in nature, thereby inferring that the Veteran had indeed experienced a head injury while in service.  As this evidence contradicts the VA examiner's conclusions, the Board must assess the credibility and weight to be given to evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

In this case, the Board places greater weight on the observations of the VA examiner rather than the private physician.  Specifically, the VA examiner's conclusion that there was no competent evidence indicating a head injury while in service is supported by a review of the Veteran's claims file which included his service treatment records.  The VA examiner conclusion that there was no head injury while in service was a direct result of reviewing these records.  

On the other hand, there is no indication that private physician has ever reviewed the Veteran's service treatment records, and it appears that his conclusions are instead based solely on the Veteran's own statements.  This is not necessarily fatal to the Veteran's claim.  However, the Board notes that it is not obligated to accept medical opinions premised on a veteran's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  Reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may reject medical opinion based on facts provided by the veteran previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the veteran rejecting it).

In this case, for the reasons stated above, the Board has found the Veteran's statements regarding an in-service head injury to be not credible, given the absence of any complaints in service or for decades after, the inconsistencies discussed above, and in consideration of his oral testimony.  Moreover, while the Veteran submitted numerous claims for benefits in the interim, he never claimed to have experienced a head injury.  Thus, as the Board has found the Veteran's statements to be inaccurate, the private physician's conclusion that the Veteran experienced a head injury in service is similarly without basis.  Therefore, the VA examiner's conclusions are afforded much greater evidentiary value.  

Given these clinical findings, the Board concludes that the Veteran's claims for residuals of a head injury, eye disorder and psychiatric disorder are merely symptoms that are without underlying diagnoses.  Moreover, the simple assertion of symptoms alone cannot be compensable without an in-service disease or injury to which any asserted symptoms can be connected by competent evidence.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  

Next, as to the Veteran's actually diagnosed disorders, to include his bilateral hearing loss, neck disorder and dizziness, which was diagnosed as vertigo, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  Specifically, there is no competent evidence relating these disorders to any event in active on active duty, and no treating physician has ever concluded such a relationship exists.  

Indeed, the Veteran himself has not asserted that these disorders are related to active duty service per se, but instead as a secondary condition to his claimed head injury.  While it is true that the Veteran has claimed that his hearing loss was also due to noise exposure in service, he stated at his VA examination in April 2010 that he did not begin to experience hearing loss until the mid-1950s.  

In light of the above discussion, the Board concludes none of the claimed disorders may be related to active duty service.  Indeed, with the exception of the head injury claim, the Veteran has also not so asserted.  Therefore, given this evidence, service connection is not warranted on a direct basis.  

Service Connection on a Secondary Basis

In addition to the regulations cited above, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

As noted above, it has been the Veteran's assertion that his bilateral eye disorder, bilateral hearing loss, neck disorder and psychiatric disorder are related to a head injury he experienced in service.  However, for the reasons stated above, the evidence is against a finding that the Veteran actually did experience such an injury or that any residuals from such an injury currently exist.  Of particular note, while the Veteran's private physician has stated that the Veteran's dizziness, hearing loss and neck disorders are related to his claimed head injury, the evidence does not indicate that such a head injury ever actually occurred.

Thus, as the Board has concluded that service-connection for residuals of a head injury is not warranted, there is no relevant service-connected disorder to which these remaining disorders on appeal may be related.  Therefore, these claims are also not warranted on this basis.    

In conclusion, the Board has concluded that the Veteran's hearing loss, neck disorder and dizziness are not related to active duty service, and has also concluded that chronic residuals of a head injury, psychiatric disorder and eye disorder are not currently shown.  Moreover, as residuals of a head injury have not been shown, service connection for the remaining claims on appeal as a secondary condition is not for application.  Therefore, service connection for the claims is denied.  


ORDER

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for residuals of a head injury, and the claim is reopened.

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for dizziness, diagnosed as vertigo, to include as secondary to residuals of a head injury, and the claim is reopened.

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a bilateral eye disorder, to include as secondary to residuals of a head injury, and the claim is reopened.

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to residuals of a head injury, and the claim is reopened.

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for bilateral hearing loss, to include as secondary to residuals of a head injury, and the claim is reopened.

New and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a neck disorder, to include as secondary to residuals of a head injury, and the claim is reopened.

Service connection for residuals of a head injury is denied.  

Service connection for dizziness, diagnosed as vertigo, to include as secondary to residuals of a head injury, is denied.  

Service connection for a bilateral eye disorder, to include as secondary to residuals of a head injury, is denied.  

Service connection for an acquired psychiatric disorder, claimed as nerves, to include as secondary to residuals of a head injury, is denied.  

Service connection for bilateral hearing loss, to include as secondary to residuals of a head injury, is denied.  

Service connection for a neck disorder, to include as secondary to residuals of a head injury, is denied.  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


